Citation Nr: 0531133	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958, and from April 1958 to January 1974.  The 
veteran had three tours of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Post-traumatic stress disorder was incurred as a result 
of active service.


CONCLUSION OF LAW

Criteria for establishment of service connection for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had honorable periods of service for over twenty 
years, including three tours of duty in the Republic of 
Vietnam during the Vietnam conflict as an amphibian engineer.  
Although he did not receive any decorations for combat 
service and does not contend that he personally engaged in 
combat with the enemy, his service personnel records show 
that he performed duties as an assistant engineer in 
riverboat operations in 1968 in a combat zone, and as a 
marine engineer in 1971 under combat conditions.  He was 
awarded the Army Commendation Medal with Oak Leaf Cluster for 
meritorious service with ground operations against a hostile 
force from August 1971 to February 1972.  

The veteran asserts that he experiences symptoms associated 
with post-traumatic stress disorder as a result of witnessing 
fire fights and fearing for his life while transporting fuel 
up and down the Saigon River.  He also relates having 
intrusive thoughts about being held up at gunpoint by a 
Vietnamese man during his third tour in Vietnam.  VA has not 
sought any corroboration of the veteran's in-service 
stressors, but various lay statements indicate that upon his 
return from Vietnam, the veteran informed family members and 
friends of various incidents which he now cites as stressors.  

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  

Under Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995), the correct 
application 38 U.S.C.A. Section 1154(b) requires a three-
step, sequential analysis:

(1) Has the claimant produced "satisfactory lay or 
other evidence of such injury or disease."  
"Satisfactory evidence" is defined as "credible 
evidence that would allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred 
in or aggravated by the veteran's combat service."

(2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such 
service."  

(3) Once these the first two steps are met, the 
Secretary "shall accept" the veteran's evidence as 
"sufficient proof of service connection," even if no 
official record of such incurrence exists, unless the 
government can meet the burden of showing "clear and 
convincing evidence to the contrary."  

In Collette, it was expressly held that during the first two 
steps of this sequential analysis, the credibility 
determination must be made as to the veteran's evidence 
standing alone, not weighing the veteran's evidence with 
contrary evidence.  Only in the third step may contrary 
evidence, such as a Report of Medical Examination at 
Separation, be brought into play.  Collette, 82 F.3d at 393.


It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence raises reasonable doubt as to the veteran's 
claimed account of his stressors.  It is very clear that the 
veteran's personnel records corroborate his assertion that he 
performed duties in a combat zone and under combat conditions 
even though he personally did not "engage" in combat with 
the enemy.  His maritime duties in Vietnam, transporting fuel 
and other supplies by river and being responsible for the 
repair of river vessels, would have necessarily placed him in 
a position where he would have been exposed to enemy fire.  
Indeed, it can be expected that working with transporters of 
vital combat-necessary supplies, the veteran would have been 
exposed to efforts by enemy forces to disrupt or destroy the 
supply lines.  Finally, that the veteran has consistently 
maintained that these stressors occurred is evidenced by the 
account of the makers of the lay statements.  duties both as 
an engineer 

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The Board thus holds that the veteran's assertion that he 
experienced the described events as his recollection of 
events is consistent with the circumstances and conditions of 
his service during his second and third tours in Vietnam.  
Because there is no clear and convincing evidence to the 
contrary, the Board finds that the veteran experienced 
stressful events during his service in the Republic of 
Vietnam.

The medical evidence of record includes a VA examination 
report dated in September 2000 wherein the examiner found 
that the veteran was exposed to significant trauma during 
service and had some symptoms consistent with combat-related 
post-traumatic stress disorder, but did not meet the full 
diagnostic criteria for such a diagnosis.  Treatment records 
show continued treatment for and a diagnosis of post-
traumatic stress disorder.  An August 2002 clinical 
evaluation report shows that all testing was supportive of a 
diagnosis of combat-related post-traumatic stress disorder.

In November 2003, the veteran underwent VA examination and 
the examiner reviewed the veteran's entire claims folder.  
Clinical testing was again consistent with combat-related 
post-traumatic stress disorder and the examiner determined 
that all diagnostic criteria for a diagnosis of post-
traumatic stress disorder were met based upon the veteran's 
service in Vietnam.

Given the evidence as outlined above, the Board finds that 
the veteran experienced in-service stressors and is now 
diagnosed as having post-traumatic stress disorder as a 
result of his active service.  Thus, service connection for 
post-traumatic stress disorder is granted.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  
ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


